Citation Nr: 0938752	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
(right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDING OF FACT

The Veteran's right knee disability does not result in 
flexion limited to 30 degrees or extension limited to 15 
degrees, even with consideration of pain.


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent disabling 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, and 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a right knee 
disability in a May 2006 rating decision.  Currently, the 
Veteran has an evaluation of 10 percent disabling for his 
right knee.

The RO has evaluated the Veteran's right knee disability 
under 38 C.F.R. § 4.71a, DC 5260.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

The Board will also consider other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The relevant medical evidence includes a VA examination in 
April 2006 of the Veteran's right knee.  The examination 
report revealed limitation the motion due to pain of the 
right knee.  However, extension was measured at zero degrees.  
The Veteran first felt pain when flexing his knee at 93 
degrees.  His active range of motion was 133 degrees and his 
passive range of motion was 139 degrees.  There was a small 
synovial fusion of the right knee.  There was no lateral 
instability, providing evidence against this claim.

A VA outpatient treatment report from June 2006 indicted that 
the Veteran continued to complain of right knee pain, which 
maintained a diagnosis of patellofemoral pain syndrome but 
with no objective evidence of joint abnormality upon X-ray.  
The Veteran's range of motion was measured at 100 degrees of 
flexion, marked by pain at 85 degrees through terminal 
degrees of motion.  There was no evidence of ligamentous 
laxity or of instability in the joint, providing more 
evidence against this claim. 

Simply stated, these medical findings provide evidence, as a 
whole, against the Veteran's claim.  The previously discussed 
recorded ranges of motion for the right knee do not show that 
the right knee has had flexion limited to 30 degrees or 
extension limited to 15 degrees at any time.  The Veteran's 
contentions are outweighed by this negative medical evidence.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  The April 2006 
examination contained reports that the Veteran experienced 
pain upon repetitive motions.  The examiner found that there 
was an additional 3 degrees of limitation of motion due to 
pain, weakness, fatigability, and incoordination during flare 
ups and repetitive motions.  The DeLuca factors specifically 
address additional loss of function caused by limitation of 
motion due to pain.  However, even with consideration of the 
3 additional degrees of limitation of motion, the Veteran 
still does not meet the criteria for a 20 percent disability 
rating for limitation of motion.  He is 60 degrees short of 
the requisite flexion measurement for the higher rating.

In this regard, it is important for the Veteran to understand 
that without taking into consideration pain; the current 
evaluation could not be justified based on the objective 
evidence of record.

The Board finds that there is no other potentially applicable 
diagnostic code that provides for an increased evaluation for 
the Veteran's service-connected right knee disability, beyond 
that provided. 

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the Veteran's right knee disability 
warrants a disability rating in excess of 10 percent.

The Board does not find evidence that the rating assigned for 
the Veteran's right knee disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Board has also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined referral for extraschedular consideration is not 
warranted in this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from patellofemoral pain syndrome of the 
right knee.  There are no manifestations of the Veteran's 
right knee disability that have not been contemplated by the 
rating schedule and an adequate evaluation was assigned based 
on evidence showing the symptomatology and/or disability.  
Without giving the Veteran to benefit of all doubt, the 
current findings could not be justified.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in February 2006 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for a right knee disability.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the Veteran's right knee disability, the original 
claim in which the Veteran sought to establish service 
connection and receive compensation for this disability.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


